Exhibit 10.2




Execution Copy


































AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT

dated as of January 9, 2018


among


EMC CORPORATION,


DELL TECHNOLOGIES INC.


and


VMWARE, INC.



















--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
PAGE
 
ARTICLE I
DEFINITIONS
 
 
 
 
Section 1.01
 
Definitions
1


Section 1.02
 
Internal References
2


 
 
 
 
ARTICLE II
PURCHASE AND SALE OF SERVICES
 
 
 
 
Section 2.01
 
Purchase and Sale of Overseas Entity Services
2


Section 2.02
 
Additional Services
3


 
 
 
 
ARTICLE III
SERVICE COSTS; OTHER CHARGES
 
 
 
 
Section 3.01
 
Service Costs
3


Section 3.02
 
Payment
3


Section 3.03
 
Financial Responsibility for Dell Technologies Personnel
3


 
 
 
 
ARTICLE IV
STANDARD OF PERFORMANCE AND INDEMNIFICATION
 
 
 
 
Section 4.01
 
General Standard of Service
4


Section 4.02
 
Limitation of Liability
4


Section 4.03
 
Indemnification.
5


 
 
 
 
ARTICLE V
TERM AND TERMINATION
 
 
 
 
Section 5.01
 
Term
5


Section 5.02
 
Termination.
5


Section 5.03
 
Effect of Termination.
6


 
 
 
 
ARTICLE VI
MISCELLANEOUS
 
 
 
 
Section 6.01
 
Ownership.
6


Section 6.02
 
Other Agreements..
7


Section 6.03
 
No Agency
7


Section 6.04
 
Subcontractors
7


Section 6.05
 
Force Majeure.
7


Section 6.06
 
Entire Agreement
8


Section 6.07
 
Information
8





i



--------------------------------------------------------------------------------




Section 6.08
 
Notices
8


Section 6.09
 
Governing Law
9


Section 6.10
 
Severability
9


Section 6.11
 
Third Party Beneficiary
9


Section 6.12
 
Amendment
9


Section 6.13
 
Counterparts
9


Section 6.14
 
Authority
9


Section 6.15
 
Data Protection
9











ii



--------------------------------------------------------------------------------






ADMINISTRATIVE SERVICES AGREEMENT




This Amended and Restated Administrative Services Agreement is dated as of
January 9, 2018 by and among VMware, Inc., a Delaware corporation (“VMware”),
EMC Corporation, a Massachusetts corporation (“EMC”), and Dell Technologies
Inc., a Delaware corporation and EMC’s parent company (“Dell Technologies”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in Article I hereof.
RECITALS


WHEREAS, EMC directly or indirectly provides various consulting services to the
VMware Entities (as defined below) under the terms of the Administrative
Services Agreement dated as of August 17, 2007 (the “Original Agreement”);
WHEREAS, Dell Technologies acquired 100% of the capital stock of EMC upon the
closing of the Agreement and Plan of Merger dated as of October 12, 2015 among
EMC, Dell Technologies and certain other parties; and
WHEREAS, VMware and EMC desire to amend and restate the Original Agreement as
set forth in this Agreement and add Dell Technologies as a Party.
The Parties therefore amend and restate the Original Agreement to read in its
entirety as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the following meanings, applicable both to the singular and the
plural forms of the terms described:
“Agreement” means this Administrative Services Agreement, as the same may be
amended and supplemented from time to time in accordance with the provisions
hereof.
“Dell Technologies Employee” means an employee of a Dell Technologies Entity
that provides Services.
“Dell Technologies Entity” means Dell Technologies or one of its Subsidiaries
(including entities that become a Subsidiary of Dell Technologies after the date
hereof but excluding the VMware Entities).
“Insurance Matters Agreement” means the Amended and Restated Insurance Matters
Agreement between the Parties of even date herewith.
“Intellectual Property Agreement” means the Intellectual Property Agreement
between EMC and VMware dated August 13, 2007, as it may be amended from time to
time.
“Master Transaction Agreement” means the Amended and Restated Master Transaction
Agreement between the Parties of even date herewith.


1



--------------------------------------------------------------------------------





“Overseas Entity Services” means various administrative, financial, legal, tax
and other services provided by a Dell Technologies Entity to or on behalf of the
VMware Entities with respect to countries where VMware does not have an existing
legal entity or branch office.
“Party” means Dell Technologies and EMC, together, on the one hand, or VMware,
on the other hand, and “Parties” means Dell Technologies, EMC and VMware
collectively.
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government (including
any department or agency thereof) or other entity.
“Real Estate License Agreement” means the Amended and Restated Real Estate
License Agreement between VMware and EMC dated September 21, 2015, as it may be
amended from time to time.
“Services” means various services provided by a Dell Technologies Entity to or
on behalf of the VMware Entities pursuant to this Agreement, including Overseas
Entity Services.
“Subsidiary” means, as to any Person, a corporation, limited liability company,
joint venture, partnership, trust, association or other entity in which such
Person: (1) beneficially owns, either directly or indirectly, more than fifty
percent (50%) of (A) the total combined voting power of all classes of voting
securities of such entity, (B) the total combined equity interests, or (C) the
capital or profits interest, in the case of a partnership; or (2) otherwise has
the power to vote, either directly or indirectly, sufficient securities to elect
a majority of the board of directors or similar governing body.
“Tax Sharing Agreement” means the Amended and Restated Tax Sharing Agreement by
and among the Parties dated September 6, 2016.
“VMware Entity” means VMware or one of its Subsidiaries (including entities that
become a Subsidiary of VMware after the date hereof).
Section 1.02    Internal References. Unless the context indicates otherwise,
references to Articles, Sections and paragraphs shall refer to the corresponding
articles, sections and paragraphs in this Agreement and references to the
parties shall mean the parties to this Agreement.


ARTICLE II
PURCHASE AND SALE OF SERVICES


Section 2.01    Purchase and Sale of Overseas Entity Services.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the costs for Services described below, Dell Technologies
agrees to provide or cause to be provided to the VMware Entities, and VMware
agrees to purchase from Dell Technologies, the Overseas Entity Services, until
such Overseas Entity Services are terminated in accordance with the provisions
hereof.
(b)    Dell Technologies may satisfy its obligation to provide or to procure the
Services hereunder by causing one or more of its Subsidiaries to provide or to
procure such services. With respect to the Overseas Entity Services provided to,
or procured on behalf of, any Subsidiary of VMware,


2



--------------------------------------------------------------------------------





VMware agrees to pay on behalf of such Subsidiary all amounts payable by or in
respect of such Overseas Entity Services pursuant to this Agreement.
Section 2.02    Additional Services. In addition to the Overseas Entity Services
to be provided or procured by Dell Technologies in accordance with Section 2.01,
if requested by a Party, and to the extent that Dell Technologies and VMware may
mutually agree in writing, Dell Technologies or VMware shall provide additional
Services to the other Party. The scope of any such additional Services, as well
as the costs and other terms and conditions applicable to such services, shall
be as mutually agreed by Dell Technologies and VMware prior to the provision of
such Services
ARTICLE III
SERVICE COSTS; OTHER CHARGES
Section 3.01    Service Costs.
(a)    Each Overseas Entity Service will be provided at the price per Dell
Technologies Employee calculated based on the fully-burdened compensatory cost
for each such Dell Technologies Employee calculated as a percentage of such Dell
Technologies Employee’s time spent on VMware matters plus any mark-up required
by applicable transfer pricing laws, regulations or rules. For purposes of this
Agreement, “fully-burdened compensatory cost” means the total cost of employment
compensation to Dell Technologies with respect to each Dell Technologies
Employee, including such individual’s salary, bonus, equity and other
compensation and employment-related insurance, benefits and taxes.
(b)    Any additional Services provided by Dell Technologies to VMware or by
VMware to Dell Technologies shall be provided at rates mutually agreed to by the
parties in writing.
Section 3.02    Payment.
(a)    Charges for Services shall be paid in any manner mutually agreed to by
Dell Technologies and VMware.
(b)    During the term of this Agreement, each Party shall keep such books,
records and accounts as are reasonably necessary to verify the calculation of
the fees and related expenses for Services provided hereunder. Each Party shall
provide documentation supporting any amounts invoiced pursuant to this Section
3.02 as the other Party may from time to time reasonably request. Each Party
shall have the right to review such books, records and accounts at any time upon
reasonable notice, and each Party agrees to conduct any such review in a manner
so as not to unreasonably interfere with the other Party’s normal business
operations.
Section 3.03    Financial Responsibility for Dell Technologies Personnel. Dell
Technologies will pay for all personnel and other related expenses, including
salary or wages, of its employees performing the Overseas Entity Services,
except that VMware may elect, in its sole discretion, to grant equity awards for
VMware common stock to such personnel. No Person providing Services to a VMware
Entity pursuant to the terms of this Agreement shall be deemed to be, or shall
have any rights as, an employee of any VMware Entity.


3



--------------------------------------------------------------------------------





ARTICLE IV
STANDARD OF PERFORMANCE AND INDEMNIFICATION
Section 4.01    General Standard of Service. Except as otherwise agreed to in
writing by the Parties or as described in this Agreement, the Parties agree that
the nature, quality, degree of skill and standard of care applicable to the
delivery of the Services hereunder, and the skill levels of the employees
providing such Services, shall be substantially the same as or consistent with
those which such Party exercises or employs in providing similar services
provided within or to itself or its Subsidiaries.
Section 4.02    Limitation of Liability.
(a)    The Receiving Party agrees that none of the Provider Entities and their
respective directors, officers, agents and employees (each of the Provider
Entities and their respective directors, officers, agents and employees, a
“Provider Indemnified Person”) shall have any liability, whether direct or
indirect, in contract or tort or otherwise, to any Receiving Entity or any other
Person under the control of such Receiving Entity for or in connection with the
Services rendered or to be rendered by any Provider Indemnified Person pursuant
to this Agreement, the transactions contemplated hereby or any Provider
Indemnified Person’s actions or inactions in connection with any Services or
such transactions, except for damages which have resulted from such Provider
Indemnified Person’s breach, gross negligence, bad faith or willful misconduct
in connection with the foregoing. If the Dell Technologies Entities are
providing Services, “Providing Party” means Dell Technologies, “Provider
Entities” means the Dell Technologies Entities, “Receiving Party” means VMware
and “Receiving Entities” means the VMware Entities. If the VMware Entities are
providing Services, “Providing Party” means VMware, “Provider Entities” means
the VMware Entities, “Receiving Party” means Dell Technologies and “Receiving
Entities” means the Dell Technologies Entities.
(b)    Notwithstanding the provisions of this Section 4.03, none of the Parties
shall be liable for any special, indirect, incidental, or consequential damages
of any kind whatsoever (including, without limitation, attorneys’ fees) in any
way due to, resulting from or arising in connection with any of the Services or
the performance of or failure to perform a Party’s obligations under this
Agreement. This disclaimer applies without limitation (1) to claims arising from
the provision of the Services or any failure or delay in connection therewith;
(2) to claims for lost profits; (3) regardless of the form of action, whether in
contract, tort (including negligence), strict liability, or otherwise; and (4)
regardless of whether such damages are foreseeable or whether such Party has
been advised of the possibility of such damages.
(c)    None of the Provider Entities shall have any liability to any Receiving
Entity or any other Person for failure to perform a Provider Entity’s
obligations under this Agreement or otherwise, where such failure to perform
similarly affects the Provider Entities receiving the same or similar services
and does not have a disproportionately adverse effect on the Receiving Entities,
taken as a whole.
(d)    In addition to the foregoing, the Receiving Party agrees that, in all
circumstances, it shall use commercially reasonable efforts to mitigate and
otherwise minimize damages to the Receiving Entities, individually and
collectively, whether direct or indirect, due to, resulting from or arising in
connection with any failure by the Providing Party to comply fully with its
obligations under this Agreement.


4



--------------------------------------------------------------------------------





Section 4.03    Indemnification.
(a)    The Receiving Party agrees to indemnify and hold harmless each Provider
Indemnified Person from and against any damages related to, and to reimburse
each Provider Indemnified Person for all reasonable expenses (including, without
limitation, attorneys’ fees) as they are incurred in connection with, pursuing
or defending any claim, action or proceeding, (collectively, “Actions”), arising
out of or in connection with Services rendered or to be rendered by any Provider
Indemnified Person pursuant to this Agreement, the transactions contemplated
hereby or any Provider Indemnified Person’s actions or inactions in connection
with any such Services or transactions; provided, however, that the Receiving
Party shall not be responsible for any damages incurred by any Provider
Indemnified Person that have resulted from such Provider Indemnified Person’s
gross negligence or willful misconduct in connection with any of the advice,
actions, inactions, or Services referred to in this Section 4.04(a).
(b)    The Providing Party agrees to indemnify and hold harmless each director,
officer, agent and employee of the Receiving Party from and against any damages
related to, and to reimburse each such individual for all reasonable expenses
(including, without limitation, attorneys’ fees) as they are incurred in
connection with, pursuing or defending any Action arising out of or related to
the gross negligence or willful misconduct of any Provider Indemnified Person in
connection with the Services rendered or to be rendered pursuant to this
Agreement; provided, however, that, the Providing Party shall not be responsible
for any damages incurred by any Receiving Party director, officer, agent or
employee that have resulted from any Receiving Entity’s, or any Receiving
Entity’s director’s, officer’s, agent’s or employee’s, gross negligence or
willful misconduct in connection with the Services rendered or to be rendered
pursuant to this Agreement.
ARTICLE V
TERM AND TERMINATION
Section 5.01    Term. Except as otherwise provided in this Article V or as
otherwise agreed in writing by the Parties, this Agreement shall continue until
terminated by a Party in writing with not less than one hundred eighty (180)
days’ notice.
Section 5.02    Termination.
(a)    The Parties may by mutual agreement from time to time terminate this
Agreement with respect to one or more of the Services, in whole or in part.
(b)    A Receiving Party may terminate any Service at any time (i) upon at least
thirty (30) days prior written notice of such termination by the Receiving Party
to the Providing Party, effective as of such 30th day, and (ii) if the Providing
Party shall have failed to perform any of its material obligations under this
Agreement relating to such Service, the Receiving Party shall have notified the
Providing Party in writing of such failure, and such failure shall have
continued for a period of at least thirty (30) days after receipt by the
Providing Party of written notice of such failure from the Receiving Party,
effective as of such 30th day.


5



--------------------------------------------------------------------------------





Section 5.03    Effect of Termination.
(a)    Other than as required by law, upon the effective date of the termination
of any Service pursuant to Section 5.02, or upon termination of this Agreement
in accordance with its terms, the Providing Party shall have no further
obligation to provide the terminated Service (or any Service, in the case of
termination of this Agreement) and the Receiving Party shall have no obligation
to pay any fees relating to such terminated Services or to make any other
payments hereunder; provided, however, that, notwithstanding such termination,
(i) the Receiving Party shall remain liable to the Providing Party for fees owed
and payable in respect of Services provided prior to the effective date of the
termination; (ii) the Providing Party shall continue to charge the Receiving
Party for administrative and program costs relating to benefits paid after but
incurred prior to the termination of any Service, and the Receiving Party shall
be obligated to pay such expenses in accordance with the terms of this
Agreement, provided that (A) the Providing Party makes reasonable efforts to
obtain available refunds of such costs and (B) if the Providing Party obtains a
refund of any such costs already paid by the Receiving Party, the Providing
Party shall return such portion of the costs to the Receiving Party; and (iii)
the provisions of Articles IV, V, and VI shall survive any such termination
indefinitely.
(b)    Following termination of this Agreement with respect to any Service, the
Parties agree to cooperate with each other in providing for an orderly
transition of such Service to the Receiving Party or to a successor service
provider as designated by the Receiving Party.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Ownership.
(a)    Neither Party will gain, by virtue of this Agreement or the Services
provided hereunder, by implication or otherwise, any rights of ownership of any
property or intellectual property rights owned by the other or their respective
Subsidiaries.
(b)    VMware shall own all property or intellectual property rights created in
the performance of Services by Dell Technologies Entities solely on behalf of
VMware Entities, as well as any changes, additions or improvements to VMware’s
property and intellectual property made by the Dell Technologies Entities solely
on behalf of the VMware Entities in the performance of the Services. In
addition, VMware will own any data with respect to VMware and any other VMware
Entity to the extent such data is developed solely by Dell Technologies Entities
on behalf of VMware and any other VMware Entity. To the extent that data
provided by a VMware Entity to a Dell Technologies Entity is owned by a VMware
Entity and such data is processed or used by Dell Technologies in performance of
the Services, such data and any modifications to that data shall remain the
property of VMware. The provisions of this Section 6.01(b) do not grant VMware
any rights to any data concerning Dell Technologies, any other Dell Technologies
Entity or Dell Technologies’ business.
(c)    Dell Technologies shall own all property or intellectual property rights
created in the performance of Services by VMware Entities solely on behalf of
Dell Technologies Entities, as well as any changes, additions or improvements to
the Dell Technologies Entities’ property and intellectual property made by the
VMware Entities solely on behalf of the Dell Technologies Entities in the
performance of the Services. In addition, Dell Technologies will own any data
with respect to any Dell Technologies Entities, to the extent such data is
developed solely by VMware Entities on behalf of Dell Technologies or any Dell
Technologies Entity. To the extent that data provided by a Dell Technologies
Entity to a VMware Entity is owned by a Dell Technologies Entity and such data
is


6



--------------------------------------------------------------------------------





processed or used by VMware in performance of the Services, such data and any
modifications to that data shall remain the property of Dell Technologies. The
provisions of this Section 6.01(c) do not grant Dell Technologies any rights to
any data concerning VMware, any other VMware Entity or VMware’s business.
Section 6.02    Other Agreements. In the event there is any inconsistency
between the provisions of this Agreement and the respective provisions of the
Insurance Matters Agreement, the Tax Sharing Agreement, the Real Estate License
Agreement, the Master Transaction Agreement and the Intellectual Property
Agreement, respectively, the respective provisions of the Insurance Matters
Agreement, Tax Sharing Agreement, the Real Estate License Agreement, the Master
Transaction Agreement and the Intellectual Property Agreement shall govern. In
the event there is any inconsistency between the provisions of this Agreement
and the respective provisions of any other agreements entered into by the
Parties with respect to the provision of additional Services, then the
respective provisions of such other agreements shall govern, provided that such
other agreements make express reference to this Agreement.
Section 6.03    No Agency. Nothing in this Agreement shall constitute or be
deemed to constitute a partnership or joint venture between the Parties hereto
or constitute or be deemed to constitute any Party the agent or employee of the
other Party for any purpose whatsoever, and neither Party shall have authority
or power to bind the other Party or to contract in the name of, or create a
liability against, the other Party in any way or for any purpose.
Section 6.04    Subcontractors. The Providing Party may hire or engage one or
more third-party subcontractors (each, a “Subcontractor”) to perform all or any
of its obligations under this Agreement; provided, however, that, subject to
Section 4.03, the Providing Party shall pay for all fees due each such
Subcontractor and shall in all cases remain primarily responsible for all
obligations undertaken by each such Subcontractor on the Providing Party’s
behalf pursuant to the terms of this Agreement with respect to the scope,
quality, degree of skill and nature of the Services provided to the Receiving
Party; and provided, further, that without the prior written consent of the
Receiving Party, the Providing Party may only hire or engage Subcontractors to
perform the Services to the extent that any such Subcontractor is a natural
person performing similar services for the Providing Party. The Providing Party
shall cause any Subcontractor performing Services under this Agreement to
execute a customary nondisclosure agreement.
Section 6.05     Force Majeure.
(a)    For purposes of this Section 6.05, “Force Majeure” means an event beyond
the control of either Party, which by its nature could not have been foreseen by
such Party, or, if it could have been foreseen, was unavoidable, and includes
without limitation, acts of God, storms, floods, riots, fires, sabotage, civil
commotion or civil unrest, interference by civil or military authorities, acts
of war (declared or undeclared) and failure of energy sources.
(b)    Continued performance of a Service may be suspended immediately to the
extent caused by Force Majeure. The Party claiming suspension of a Service due
to Force Majeure will give prompt notice to the other of the occurrence of the
event giving rise to the suspension and of its nature and anticipated duration.
The Parties shall cooperate with each other to find alternative means and
methods for the provision of the suspended Service.
(c)    Without limiting the generality of Section 4.03, neither Party shall be
under any liability for failure to fulfill any obligation under this Agreement,
so long as and to the extent to which the


7



--------------------------------------------------------------------------------





fulfillment of such obligation is prevented, frustrated, hindered, or delayed as
a consequence of circumstances of Force Majeure.
Section 6.06    Entire Agreement. This Agreement (including the Schedules
constituting a part of this Agreement) and any other writing signed by the
Parties that specifically references or is specifically related to this
Agreement constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any Person
other than the Parties hereto any rights or remedies hereunder.
Section 6.07    Information. Subject to applicable law and privileges, each
Party hereto covenants with and agrees to provide to the other Party all
information regarding itself and transactions under this Agreement that the
other Party reasonably believes is required to comply with all applicable
federal, state, county and local laws, ordinances, regulations and codes,
including, but not limited to, securities laws and regulations.
Section 6.08    Notices. Notices, offers, requests or other communications
required or permitted to be given by either party pursuant to the terms of this
Agreement shall be given in writing to the respective Parties to the following
addresses:


if to Dell Technologies or EMC:


Dell Inc.
One Dell Way, RR1-33
Round Rock, TX 78682
Attention: General Counsel


if to VMware:


VMware, Inc.
3401 Hillview Avenue
Palo Alto, CA 94304
Attention: General Counsel
            


or to such other address as the party to whom notice is given may have
previously furnished to the other in writing as provided herein. All notices
shall be sent by hand delivery, recognized overnight courier or, within the
United States, may also be sent via certified mail, return receipt requested.
All notices shall be deemed to have been given when received, if hand delivered;
one working day after it is sent, if sent by recognized overnight courier; and
three days after it is postmarked, if mailed first class mail or certified mail,
return receipt requested, with postage prepaid.




8



--------------------------------------------------------------------------------





Section 6.09    Governing Law. This Agreement, including the validity hereof and
the rights and obligations of the Parties hereunder, shall be construed in
accordance with and shall be governed by the laws of the state of Delaware
applicable to contracts made and to be performed entirely in such state (without
giving effect to the conflicts of laws provisions thereof).
Section 6.10    Severability. If any terms or other provision of this Agreement
or the Schedules or exhibits hereto shall be determined by a court,
administrative agency or arbitrator to be invalid, illegal or unenforceable,
such invalidity or unenforceability shall not render the entire Agreement
invalid. Rather, this Agreement shall be construed as if not containing the
particular invalid, illegal or unenforceable provision, and all other provisions
of this Agreement shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either Party. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent permitted under applicable law.
Section 6.11    Third Party Beneficiary. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Person. No such third party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any liability (or otherwise) against either Party
hereto.
Section 6.12    Amendment. This Agreement may only be amended by a written
agreement executed by both Parties hereto.
Section 6.13    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement.
Section 6.14    Authority. Each of the Parties represent to the other Party that
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate or
other actions, (c) it has duly and validly executed and delivered this
Agreement, and (d) this Agreement is its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
Section 6.15    Data Protection.
(a)    Each Party may from time to time receive information that relates to
identified or identifiable individuals from, or receive, create, transmit or
maintain such information on behalf of, the other Party in connection with its
provision of Services under this Agreement (“Personal Information”). Each Party
may collect, access, use, transfer and disclose (“Process”) such Personal
Information as necessary to perform the Services but shall not transfer or
otherwise disclose the other Party’s Personal Information to any third parties
without the other Party’s prior consent unless required to by, or in connection
with, law enforcement action, subpoena or other litigation or applicable law or
in connection with a prospective or actual sale, merger, transfer or other
reorganization of all or part of its business. Each Party agrees to comply with
all privacy, security and data protection laws that are applicable to such Party
in connection with its Processing of the other Party’s Personal Information.
Each Party represents, warrants and covenants that it has all necessary rights
and authorities to provide or make


9



--------------------------------------------------------------------------------





available its Personal Information to the other Party under this Agreement and
to authorize the other Party to Process that Personal Information in accordance
with this Agreement. Each Party shall Process the other Party’s Personal
Information in accordance with the other Party’s instructions. Each Party shall
implement and maintain technical and organizational measures to protect the
Personal Information against accidental or unlawful destruction, accidental
loss, alteration, unauthorized disclosure or access (each, a “Data Breach”). If
a Party discovers a Data Breach involving the other Party’s Personal
Information, such Party agrees to provide prompt notice to the other Party and
to investigate such Data Breach and put in place measures designed to address
the Data Breach to the extent reasonably practicable. Each Party shall take
reasonable steps to ensure the reliability of its personnel that may have access
to the other Party’s Personal Information and that they are appropriately
trained in the handling and care of personal data. Each Party shall fully assist
the other Party with all information requests that may be received from data
subjects of the other Party’s Personal Information.
(b)    Upon written request, each Party agrees to meet with the other Party to
review and discuss information regarding its systems, security procedures,
business continuity, business controls and procedures undertaken by such Party
in respect of the other Party’s Personal Information. Each Party agrees to
cooperate with the other Party to resolve any reasonable concerns regarding its
processing of the other Party’s Personal Information under this Agreement.
(c)    A Party may subcontract the Processing of the other Party’s Personal
Information to Third Parties (including without limitation its affiliates and
subcontractors) if required in order to provide the Services; provided that such
Party: (i) remains responsible for compliance by such Third Party with the
applicable obligations imposed upon the Parties under this Section 6.15 as if
that Third Party were such Party; (ii) will require each such Third Party to
provide sufficient assurances regarding the security measures it is required to
take for the processing of the other Party’s Personal Information, which shall
be materially equivalent to those measures that the Parties are required to take
under this Section 6.15 and take reasonable steps to ensure the Third Party
complies with such measures; and (iii) puts in place a contract in writing with
the Third Party to govern the Processing of the other Party’s Personal
Information and which requires the Third Party to comply with substantially
similar obligations in respect of the Processing of Personal Information as the
obligations imposed upon the Parties under this Section 6.15.
(d)    As soon as practicable upon execution of this Agreement, the Parties
shall execute Standard Contractual Clauses (controller to controller 2004/91/EC
and controller to processor 2010/87/EU as appropriate) in compliance with
Article 25 of the EU Data Protection Directive 95/46/EC or any successor
legislation pursuant thereto designed to permit the Parties to transfer the
Personal Information internationally (the “Data Transfer Agreement”). Upon
execution of the Data Transfer Agreement, Dell Technologies and VMware,
respectively, may transfer Personal Information to each other and each other’s
affiliates and subcontractors that are outside the European Economic Area where
such transfer is required under or in connection with the provision of the
Services or as otherwise permitted under applicable laws.  With respect to
personnel subject to Article 25 of the EU Data Protection Directive 95/46/EC or
any successor legislation pursuant thereto designed to permit the Parties to
transfer the Personal Information internationally, Dell Technologies and VMware
will not transfer Personal Information internationally to one another or to the
other Party’s affiliates and subcontractors until after the Data Transfer
Agreement is executed.




[Signature Page Follows]


10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives.






DELL TECHNOLOGIES INC.






By:     /s/Janet M. Bawcom            
Name: Janet M. Bawcom
Title: SVP and Assistant Secretary




EMC CORPORATION






By:     /s/Janet M. Bawcom            
Name: Janet M. Bawcom
Title: SVP and Assistant Secretary




    
VMWARE, INC.






By:     /s/Craig Norris                
Name: Craig Norris
Title: VP and Assistant Secretary




11

